THOMAS, Judge,
concurring in part and concurring in the result.
Although I concur in all other aspects of the main opinion, I concur only in the result in Part I of the main opinion, which is that portion of the opinion addressing the custody award in the present case. I do not agree that our caselaw does not require that the record reveal compelling reasons supporting a separation of siblings in a custody determination. See Alverson v. Alverson, 28 So.3d 784, 787-88 (Ala.Civ.App.2009); Mardis v. Mardis, 660 So.2d 597 (Ala.Civ.App.1995); and Jensen v. Short, 494 So.2d 90 (Ala.Civ.App.1986). I do not see this requirement as imposing any undue burden on either parent or on the trial court, nor do I see it as anything *736more than a guiding principle designed to assist the trial court in determining the best interest of the children whose custody it must decide.